                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


 BRENNA L. MAWA,                                      MEMORANDUM DECISION AND
                                                      ORDER
                         Plaintiff,
 v.                                                   Case No. 2:17-cv-01044

 HARTFORD LIFE & ACCIDENT                             District Judge Dale A. Kimball
 INSURANCE COMPANY,

                         Defendant.


       Before the court are cross motions for summary judgment in an ERISA case. Plaintiff

Brenna Mawa claims to be disabled primarily due to fatigue, dizziness, and shortness of breath.

Mawa asserts a claim for long term disability benefits under the Group Long Term Disability

Plan for Employees of LHC Group, Inc. (“Plan”). The motions will be decided based on the

administrative record.

                                            THE PLAN

       Hartford is the claim administrator responsible for the determination of Long-Term

Disability (“LTD”) claims under the Plan. The plan has delegated to Hartford the “discretion to

determine eligibility for benefits and to interpret the terms of the benefit plan.

       The Plan requires a claimant to submit proof of loss showing that the claimant is disabled

under the Plan’s terms and conditions. The proof of loss “must be satisfactory” to Hartford. The

payment of LTD benefits will end on “the date [a claimant is] no longer Disabled” under the

Plan’s terms.

       The Plan’s definition of disability focuses on whether a claimant can perform the duties

of her own occupation. After a claimant receives 24 months of LTD benefits, the test for


                                                  1
disability changes to whether the claimant is able to perform any occupation. The Plan defines

“Any Occupation” as “any occupation for which you are qualified by education, training or

experience…” Rec. 34.

                                        BACKGROUND

       Plaintiff Brenna Mawa was a nurse and worked as a Branch Director and Clinical

Director of LHC Group, Inc. (“LHC”). Mawa stopped working for LHC due to symptoms related

to peripartum cardiomyopathy and subsequently applied for LTD benefits. On June 5, 2015,

Hartford approved Mawa’s claim for LTD. In the approval letter, Hartford advised Mawa that

the test for disability would change to the Any Occupation Definition effective February 8, 2017.

       On May 20, 2016, Roxann Koelln, an on-staff Hartford Nurse, interviewed Mawa by

telephone about her status. Mawa reported that she had worsening symptoms of extreme

fatigue/tired, feeling like she is going to black out upon standing which can last for prolonged

period of times, shortness of breath with exertion, dizziness with bending and slight edema in

legs and feet as the day goes on. She also reported that she cared for her four-year-old child who

she can lift, but not carry around. Mawa further noted that she had lost 101 pounds since lap

band placement in January 2016 and did light exercise.

       Nurse Koelln asked Mawa whether she could return to work in a sedentary capacity.

Mawa did not believe she could sit for more than a couple of hours due to her taking of

coumadin. Nurse Koelln told Mawa that individuals work while on coumadin therapy and that

seated work generally allows for the ability to stand and stretch, and to walk around when

needed. Mawa said she would think about returning to work in some capacity once her

symptoms were better controlled.




                                                 2
       On June 27, 2016, Nurse Koelln called Mawa for an update. Mawa said that she had an

echocardiogram on June 15, 2016. Mawa reported continued issues with blood pressure and

dizziness. On June 28, 2016, Nurse Koelln sent a letter to Dr. Kristin Scott-Tillery, Mawa’s

attending physician, asking Dr. Scott-Tillery to comment on Mawa’s work capacity. On July 12,

2016, Assistant Nurse Practitioner Terri Hancock responded on behalf of Dr. Scott-Tillery.

Hancock indicated that Mawa was capable of part time sedentary work. Hancock noted that

Mawa had pre-syncope episodes and hypertension, and that she had “significant limitations at

this time.”

       On September 7, 2016, Dr. Stehlik examined Mawa. At the examination, Mawa reported

less near syncope, but she still had some lightheadedness. Mawa told Dr. Stehlik that she tries to

walk, and does some exercise videos for activity, and is thinking about purchasing a stationary

bike. Stehlik’s review of symptoms during the examination was negative for malaise/fatigue,

claudication, dyspnea on exertion, near-syncope, orthopnea, shortness of breath, and muscle

weakness. Rec. 281. Mawa tested positive for light-headedness based on her self-report. Mawa

had a normal heart rate, regular rhythm, normal heart sounds, and intact distal pulses. Mawa

exhibited normal psychiatric conditions with normal cognition and memory.

       On September 28, 2016, Nurse Koelln sent a letter to Dr. Scott-Tillery asking whether

Mawa was able to perform sedentary work on a full-time basis, and requested information

supporting Dr. Scott-Tillery’s opinion. On October 4, 2016, Hartford learned that Dr. Scott-

Tillery had left the medical practice and moved to Montana. Mawa’s new primary treating

physician was Dr. Joseph Stehlik.

       On October 6, 2016, Hartford referred the medical records for an independent physician

peer review. Hartford provided 342 pages of medical records with the referral. Dr. Mark Eaton



                                                3
summarized some of the medical records that he had reviewed. Dr. Eaton pointed out the

inconsistency between a provider’s statement regarding Mawa’s inability to return to work and

the clinical evidence showing Mawa’s sustained improvement in cardiac function.

       Dr. Eaton concluded that Mawa “would be capable of full-time work capacity 8 hours

daily and 40 hours weekly” subject to certain restrictions and limitations. Rec. 460. Dr. Eaton

found that Mawa would be capable of “a sedentary level occupation at this time – which is

defined as involving lifting no more than 10 pounds at a time” with “sitting up to 6 hours out of

an 8-hour work day with occasional walking and standing up to 2.4 hours out of the 8-hour work

day.” Id.

       On November 14, 2016, one of Hartford’s Rehabilitation Case Managers, Emily Rivera,

MHS, CRC, submitted an Employability Analysis Report. Rivera used the Occupational access

System (“OASYS”) to determine Mawa’s current employability. The OASYS is a computerized

job matching system that cross references an individual’s qualifications profile with 12,761

occupations classified by the U.S. Department of Labor in the 1991 Dictionary of Occupational

Titles. Rivera applied OASYS to Mawa’s education and work history. Rivera adjusted the

functional capability of Mawa in accordance with Dr. Eaton’s functional restrictions and

limitations for her. The employability analysis identified 6 occupations within the closest level, 2

occupations within the good level, 131 occupations within the fair level, and 159 occupations

within the potential level.

       On November 22, 2016, Hartford’s Ability Analyst interviewed Mawa by telephone.

Mawa described her condition as “[a]bout the same with some good days and some bad.” Rec.

60. Mawa said that “all [activities of daily living] performed independently, does require some




                                                 4
assistance w[ith] deep cleaning and grocery shopping, but cares for home/daughter mostly as

[her spouse] travels for business.” Id.

       On January 5, 2017, Hartford concluded that Mawa was not prevented from performing

the essential duties of “any occupation.” Accordingly, Mawa’s LTD benefits terminated on

February 7th, 2017. Mawa’s counsel submitted an appeal letter on June 27, 2017. Hartford

referred Mawa’s file to Exam Coordinators Network, a third-party vendor, to obtain an

independent medical consultant review. Exam Coordinators Network assigned the review to Dr.

Robert Weber, who is Board Certified in Cardiology and licensed to practice medicine in

California.

       On July 19, 2017, Dr. Weber submitted his report finding “no evidence to support the

claimant is/was totally restricted from work activity as of February 8, 2017 through present.”

Rec. 259. Dr. Weber found that Mawa can perform work activities for 8 hours per day, 5 days

per week, for 40-hour work weeks.

       On July 24, 2017, Hartford issued its appeal determination finding that Mawa has the

capability to perform at a full-time sedentary level occupation. Hartford informed Mawa that she

had exhausted her administrative remedies under the Plan. Id.

                                      LEGAL STANDARD

       Both parties agree that this case should be decided under the arbitrary and capricious

standard. Under this highly deferential standard, the courts of the Tenth Circuit “will uphold the

decision of the plan administrator ‘so long as it is predicated on a reasoned basis,’ and ‘there is

no requirement that the basis relied upon be the only logical one or even the superlative one.’”

Eugene S. v. Horizon Blue Cross Blue Shield of N.J., 663 F.3d 1124, 1134 (10th Cir. 2011)

(quoting Adamson v. Unum Life Ins. Co. of Am., 455 F.3d 1209, 1212 (10th Cir. 2006).



                                                  5
        An administrator’s decision will be reasonable, if the administrator based the decision on

substantial evidence in the Administrative Record before it. Substantial evidence is “such

evidence that a reasonable mind might accept as adequate to support the conclusion reached by

the decisionmaker.” Caldwell v. Life Ins. Co. of N. Am., 287 F.3d 1276, 1282 (10th Cir. 2002).

Substantial evidence is “more than a scintilla but less than a preponderance” of evidence.

Sandoval v. Aetna Life & Cas. Ins. Co., 967 F.3d 377, 382 (10th Cir. 1992).

        Where, as here, an entity that administers a plan both determines “whether an employee

is eligible for benefits and pays benefits out of its own pocket, . . . this dual role creates a conflict

of interest.” Metropolitan Life Ins. Co. v. Glenn, 554 U.S. 105, 114 (2008). A reviewing court

should consider that conflict as a “factor in determining whether there is an abuse of discretion.”

Id., 115 (quoting Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989) (internal

quotation omitted)); see also Holcomb v. Unum Life Ins. Co. of Am., 578 F.3d 1182, 1193 (10th

Cir. 2009). However, the Supreme Court emphasized that “conflicts are but one factor among

many that a reviewing judge must take into account.” Glenn, 554 U.S. at 117.

                                                DISCUSSION

        Both parties filed motions for summary judgment in this case. Because the motions cover

the same substantive issues, the motions will be decided together.

        Hartford argues that the medical evidence showed that Mawa’s condition had improved

and that she was capable of sedentary work. Hartford argues: 1) the administrative record

evidence demonstrated that Mawa’s actual functionality and activity level exceed her self-

reported limitations; 2) the medical evidence showed that Mawa’s condition had improved and

that she was capable of sedentary work; 3) the independent physician peer reviews provided

substantial evidence that Mawa was capable of sedentary work; and 4) the employability analysis



                                                    6
report provided substantial evidence that Mawa was capable of sedentary work. Mawa responds

arguing that this case should be remanded because Hartford based the Employability Analysis

Report on Dr. Eaton’s recommendation and did not conduct a new employability analysis report

based on Dr. Weber’s subsequent medical evaluation. Mawa concedes all four of the

Defendant’s arguments for summary judgment. Mawa concedes that the medical opinions were

accurate, that Mawa is capable of sedentary work, that the independent physician peer reviews

provided substantial evidence that Mawa was capable of sedentary work, and that the

employability analysis report provided substantial evidence that Mawa was capable of sedentary

work. Accordingly, the court will focus its analysis on the issue of whether Hartford should have

conducted a new employability analysis report based on Dr. Weber’s subsequent medical

evaluation.

       On October 6, 2016, Dr. Eaton reviewed Mawa’s medical records and recommended the

following restrictions for Mawa:

       restricting the claimant to a sedentary level occupation at this time – which
       is defined as involving lifting no more than 10 pounds at a time. Sitting
       up to 6 hours of an 8 hour workday with occasional walking and standing
       up to 2.5 hours out of an 8 hour work day. Although sitting is primarily
       involved in a sedentary job, walking and standing should be required only
       occasionally. There would be no restrictions with regards to the use of
       upper extremities such as reaching below waist, above shoulder, at
       desk/bench level, handle, finger and feel (no restriction with regards to
       frequency). There are no recommended restrictions with regards to
       driving. I would restrict the claimant from climbing, kneeling, balancing
       and/or crouching at this time.
Based on those restrictions, Emily Rivera, MHS, CRC performed an Employability Analysis

Report. She concluded that Dr. Eaton’s restrictions would allow for the performance of three

jobs that would accommodate not only Plaintiff’s physical restrictions, but would also return

Plaintiff to an occupation that would retain some semblance of Plaintiff’s previously acquired




                                                7
station-in-life. Those three jobs were “Utilization-Review Coordinator”; “Director, Volunteer

Services”; and “Director, Nursing Service.” Rec. 0443.

       On July 19, 2017, Dr. Weber conducted an additional medical examination and submitted

his report finding “no evidence to support the claimant is/was totally restricted from work

activity as of February 8, 2017 through present.” Dr. Weber provided an opinion that Plaintiff

was capable of performing sedentary work activity: with the following medically, necessary

work activity restrictions:

       Sit – constant for 8 hours a day in an 8-hour workday for a max of 2 hours at a
       time, with the ability to stand/walk for 5 minutes per episode Stand – frequent for
       3.5 hours a day in an 8-hour workday for a max of 30 minutes to alternate with
       sit/walk Walk – frequent for 3.5 hours a day in an 8-hour workday for a max of 30
       minutes, to alternate with sit/stand, Reach – constant at desk level and occasional
       overhead/below waist, Lift/Carry/Push/Pull – occasional 10 lbs. Climb Stairs –
       occasional, Climb Ladders – occasional, Balance – occasional, Stoop –
       occasional, Kneel – occasional, Crouch – occasional, Crawl – occasional, See –
       constant, Hear – constant, Use Lower Extremities (foot controls) – constant.

Mawa argues that the Employability Analysis Report was based on Dr. Eaton’s recommendation

and that a new report was not generated based on Dr. Weber’s recommendation. Mawa concedes

that the doctors medical opinions were similar, and Mawa does not point to a substantive

difference that would require a new Employability Analysis Report.

       Hartford argues that after its receipt of Dr. Weber’s independent peer review report,

Hartford considered whether the occupations identified in the Employability Analysis Report of

November 14, 2016 continued to be valid based on the functional restrictions and limitations

identified in Dr. Weber’s report. Hartford concluded that the Employability Analysis Report

remained valid. Mawa does not argue why she believes Dr. Weber’s medical recommendation

requires a new Employability Analysis Report. Accordingly, the court finds that Dr. Weber’s




                                                8
medical recommendation was similar to Dr. Eaton’s and therefore it was not necessary for

Hartford to conduct a new Employability Analysis Report.

       The court concludes that Hartford reasonably concluded that Mawa was capable of

sedentary work and that she does not meet the standard of not being able to perform “any

occupation” as defined by the Plan. Accordingly, Hartford’s Motion for Summary Judgment is

GRANTED and Mawa’s Motion for Summary Judgment is DENIED.

                                           CONCLUSION

       For the reasons stated above, Defendant’s Motion for Summary Judgment is GRANTED

(Dkt. No. 23) and Plaintiff’s Motion for Summary Judgment is DENIED. (Dkt. No. 26).

       Dated this 18th day of January 2019.

                                              BY THE COURT:


                                              ____________________________________
                                              DALE A. KIMBALL,
                                              United States District Judge




                                                9
